      Case 1:16-cr-00173-DAD-BAM Document 162 Filed 02/18/21 Page 1 of 3

                                                                                  (SPACE BELOW FOR FILING STAMP ONLY)

 1       ROGER D. WILSON SBN: 192207
        LAW OFFICE OF ROGER D. WILSON
 2                 2300 Tulare Street, Suite 115
                     Fresno, California 93721
 3                  Telephone: (559) 233-4100
                    Facsimile: (559) 746-7200
                  Email: roger@wilson-law.com
 4

 5
     Attorney for Defendant KHALIF CAMPBELL
 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                      *****
11
     UNITED STATES OF AMERICA,                               Case No.: 1:16-CR-00173-DAD-BAM
12
                          Plaintiff,                         STIPULATION TO CONTINUE
13                                                           SENTENCING; ORDER
14                v.

15   KHALIF CAMPBELL,                                        Date: February 23, 2021
                                                             Time: 9:00 a.m.
16           Defendant.                                      Dept: 5
17

18           Defendant KHALIF CAMPBELL, by and through his counsel of record, ROGER D.
19   WILSON, and Plaintiff United States of America, by and through its counsel of record
20   MCGREGOR SCOTT, United States Attorney, and KIMBERLY A. SANCHEZ, Assistant
21   United States Attorney, hereby stipulate as follows:
22           1.        By previous orders, on July 15, 2020, October 16, 2020, November 10, 2020,
23   December 18, 2020, and January 21, 2021, Sentencing was ultimately rescheduled to February
24   23, 2021 in Courtroom 5 before the Honorable Judge Dale A. Drozd.
25           2.        By this stipulation, the parties request that the Sentencing date currently
26   scheduled for February 23, 2021, be continued and a new Sentencing date of May 17, 2021, or
27   at a time that is convenient to the court, be set.
28           3.        Counsel for the Government and the Defendant have discussed a material

                                       STIPULATION TO CONTINUE SENTENCING DATE.                                    1
      Case 1:16-cr-00173-DAD-BAM Document 162 Filed 02/18/21 Page 2 of 3


 1   sentencing issue for Defendant and have a proposed resolution for that issue; however, due to

 2   the COVID-19 pandemic and the many “closure” and “shelter-in-place” orders by the Governor

 3   of California, the Fresno County Department Health and the Fresno City Council, Counsel have

 4   been unable to completely address and resolve the sentencing issue.

 5          4.      Discussions between the Government and Counsel for Defendant have not

 6   concluded, therefore, Counsel desires additional time to resolve a material sentencing issue

 7   prior to sentencing Mr. Campbell.

 8          5.      By this stipulation, the parties jointly request rescheduling the Sentencing date

 9   to May 17, 2021, at 9:00 a.m. The parties stipulate that the continuance is required to allow
10   parties additional time to resolve certain sentencing issues raised during the previous

11   sentencing hearing. The parties further agree that the interests of justice are served by granting

12   this continuance.

13          Counsel for Defendant discussed the request to continue the current Sentencing date and

14   request a new Sentencing date with Assistant United States Attorney Kimberly Sanchez before

15   making the request of the Court.

16   IT IS SO STIPULATED.

17
     DATED: February 17, 2021                      /s/ Kimberly A. Sanchez
18                                                 KIMBERLY A. SANCHEZ
                                                   Assistant United States Attorney
19

20   DATED: February 17, 2021                      /s/ Roger D. Wilson
                                                   ROGER D. WILSON
21                                                 Attorney for Khalif Campbell
22                                                 --o0o--
23

24

25

26
27

28


                                 STIPULATION TO CONTINUE SENTENCING DATE.                                 2
      Case 1:16-cr-00173-DAD-BAM Document 162 Filed 02/18/21 Page 3 of 3


 1

 2                                              ORDER
 3          IT IS SO FOUND AND ORDERED that the above Stipulation to continue the currently
 4   scheduled Sentencing date of February 23, 2021; and to set a new Sentencing date of May 17,
 5   2021, at 9:00 a.m., or at a time that is convenient to the court, is hereby approved.
 6
     IT IS SO ORDERED.
 7

 8
        Dated:     February 17, 2021
                                                        UNITED STATES DISTRICT JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                 STIPULATION TO CONTINUE SENTENCING DATE.                          3
